 


110 HR 1220 IH: For the relief of Michael Dvorkin.
U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
110th CONGRESS 1st Session 
H. R. 1220 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2007 
Mr. LaTourette introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
For the relief of Michael Dvorkin. 
 
 
1.Waiver of grounds for removal of, or denial of admission to, Michael Dvorkin 
(a)In GeneralNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, Michael Dvorkin may not be removed from the United States or denied admission to the United States by reason of any criminal offense that is reflected in the records of the Department of Homeland Security, or the Visa Office of the Department of State, on the date of the enactment of this Act. 
(b)Rescission of Outstanding Order of RemovalThe Secretary of Homeland Security shall rescind any outstanding order of removal, or any finding of inadmissibility, that has been entered against Michael Dvorkin by reason of any offense described in subsection (a). Any such offense shall not be taken into account in determining whether Michael Dvorkin is eligible to receive a visa or whether the status of Michael Dvorkin may be adjusted to that of an alien lawfully admitted to the United States for permanent residence. 
 
